MEMORANDUM**
In consolidated cases, Raul Leon-Gutierrez appeals his guilty plea conviction and the sentence imposed for illegal reentry after deportation, in violation of 8 U.S.C. § 1326, and the revocation of his supervised release arising from the illegal re-entry.
Leon-Gutierrez’s attorney has moved in both cases to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that she could find no non-frivolous issue on appeal.
As part of his plea agreement on the illegal re-entry charge, Leon-Gutierrez waived his right to appeal the judgment and sentence. Because he received a sentence consistent with the plea agreement, and there is no evidence that the waiver of the right to appeal was not knowing or was not voluntary, we enforce the waiver and dismiss appeal no. 02-10138. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998).
Because our independent review of the records in both cases discloses no arguable issue, counsel’s motions to withdraw in both cases are granted. Appeal no. 02-10138 is DISMISSED and appeal no. 02-10139 is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.